Citation Nr: 0710892	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  01-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected idiopathic edema of the lower extremities.  

2.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected idiopathic edema of the lower extremities.  

3.  Entitlement to service connection for the claimed 
residuals of a stroke, to include as secondary to the 
service-connected idiopathic edema of the lower extremities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the RO in 
Newark, New Jersey that denied an increased (compensable) 
rating for the service-connected idiopathic edema of the 
lower extremities.  

In January 2004 the veteran's file was permanently 
transferred to the RO in Baltimore, Maryland.  

A September 2005 action by the Board incorporated as 
"inextricably intertwined" the issues of service connection 
for hypertension and service connection for residuals of a 
stroke.  Those claims had been denied in an unappealed 
November 2004 RO rating decision.  

In September 2005, the Board remanded the issues 
characterized on the title page to the RO, via the Appeals 
Management Center (AMC), for further development.  

The Board's decision regarding the issues of evaluation of 
the service-connected idiopathic edema of the lower 
extremities and service connection for hypertension is set 
forth hereinbelow.  

The issue of service connection for the claimed residuals of 
a stroke is addressed in the REMAND portion of this document 
and is being remanded to the RO via the AMC in Washington, 
DC.  VA will advise the veteran when further action on her 
part is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected idiopathic edema of the lower 
extremities is not shown to be manifested by edema of either 
extremity, or by aching and fatigue in the leg after 
prolonged standing or walking.  

3.  The currently demonstrated hypertension is shown as 
likely as not to have its clinical onset during the veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected idiopathic edema of the lower extremities 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104 including 
Diagnostic Code 7121 (2006).  

2.  With resolution of reasonable doubt in the veteran's 
favor, her disability manifested by chronic hypertension is 
due to disease or injury that was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In September 2002, during the pendency of the appeal, the RO 
sent the veteran a letter advising her that to establish 
entitlement to a higher rating for the service-connected 
idiopathic edema, the evidence must show that the disability 
has gotten worse.  

In March 2006, during the pendency of the appeal, the AMC 
sent the veteran a letter advising her that to establish 
entitlement to service connection for hypertension and 
residuals of a stroke, the evidence must show three things: 
an injury in military service or a disease began in or was 
made worse by military service; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event during military 
service.

The veteran was afforded an opportunity to respond to both 
letters above before the issuance of the Supplemental 
Statement of the Case (SSOC) in November 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2006 letter cited above informed the veteran that 
VA is responsible for getting relevant records held by any 
Federal agency (including military records, VA treatment 
records, and Social Security Administration records) and that 
VA would make reasonable efforts to obtain relevant records 
from non-Federal agencies and entities if authorized by the 
veteran to do so.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

Review of the file does not show that the fourth content-of-
notice requirement (a request by VA that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim(s)) has been expressly met.  However, the Board 
finds that this requirement has been expressly satisfied.  

As discussed above, the veteran has been advised of the 
evidence required to support her claims, and she was advised 
in both adjudication documents (rating decisions, SOCs, and 
SSOCs) and follow-up duty-to-assist letters of the evidence 
of record.  Accordingly, the veteran was constructively 
advised to submit any relevant evidence in her possession not 
already of record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decisions on appeal.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that VA's failure in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC sent the veteran a letter in July 2006 that advised 
the veteran of the fourth and fifth Dingess elements (degree 
of disability, and effective date pertaining to the 
disability).  Further, the Board's action below denies 
service connection for the claimed hypertension and claimed 
residuals of a stroke, so no disability rating or effective 
date will be assigned.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable initial rating on 
appeal, the Board finds that this was accomplished in the SOC 
of April 2001 and the SSOC of November 2006; this suffices 
for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards either the claim for 
increased rating or the claims for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical record (SMR) and Social 
Security Administration disability record are both on file.  
The RO has obtained the veteran's post-service VA and private 
medical treatment records from those medical providers 
identified by the veteran as having relevant records.

The Board's September 2005 remand directed the RO to afford 
the veteran another series of VA examinations.  Medical 
examinations were scheduled for April 2006, but the veteran 
requested that the examinations be postponed.  

The examinations were rescheduled for August 2006, but the 
veteran failed to report, apparently because she had moved 
and failed to leave a forwarding address to which notice of 
the examinations could be delivered.  

The Board notes that in the normal course of events, it is 
the burden of the veteran to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of VA to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 264 (1993).  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record; when the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 
3.655(a), (b).  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there is any 
existing evidence that should be obtained before the claims 
are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of the Service-Connected Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The service-connected disability manifested by idiopathic 
edema of the lower extremities has been rated under the 
criteria of 38 C.F.R. § 4.104 (disease of the heart), 
diagnostic code (DC) 7121 (post-phlebitic syndrome of any 
etiology).  

The rating criteria of DC 7121 are as follows.

A noncompensable rating is assigned with asymptomatic 
palpable or visible varicose veins.  

A rating of 10 percent is assigned with intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compressive hosiery.  

A rating of 20 percent is assigned with persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  

A rating of 40 percent is assigned with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  

A rating of 60 percent is assigned with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  

A rating of 100 percent is assigned with massive board-like 
edema with constant pain at rest.  

Note: the above criteria are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is evaluated separately and combined, using he 
bilateral factor if applicable.  See 38 C.F.R. §§ 4.25, 4.26.  

The veteran had a VA medical examination in May 1999 in which 
the examiner reported no edema or varicose veins.  There were 
no signs of post-phlebitic syndrome, and there was no 
swelling noted.  

An automated VA Form 10-7978M (Authorized Absence/Discharge 
Orders) dated in July 1999 contains an entry of three 
disabilities: circulatory condition, post-phlebitic syndrome 
and arteriosclerosis.  The veteran has asserted in her 
correspondence to VA that this note demonstrates 
"diagnosis" of post-phlebitic syndrome.  

However, the actual July 1999 discharge summary signed by the 
physician does not list post-phlebitic syndrome.  Rather, the 
physician listed the following current diagnoses: (1) status 
post CVA; (2) chronic paranoid schizophrenia; (3) 
hypertension; (4) depression; (5) reflux esophagitis; (6) 
osteoporosis; (7) moderate-to-severe chronic obstructive 
pulmonary disease; (8) hyperlipidemia; (9) valvular heart 
disease/aortic sclerosis; (10) uterine fibroids; (11) urinary 
tract infection; (12) bronchitis; (13) nicotine dependence; 
(14) fibrocystic breast disease.  

The veteran had a VA medical examination in November 2000 in 
which the examiner noted no swelling, redness, tenderness or 
edema in the legs.  Her peripheral pulses were good.  

The veteran had a VA medical examination in October 2002 when 
an examination of the lower extremities revealed no edema and 
normal pulses.  The lower extremities were warm and dry, 
bilaterally.  

In September 2006, the same examiner reviewed the claims 
file, to include the SMR, and confirmed that, during the 
October 2002 examination, the veteran's lower extremities 
were normal.  There was no edema, and pulse and laboratory 
data were normal.  

Based on the evidence above, the Board finds that the 
schedular criteria for the higher (10 percent) rating are not 
met.  Specifically, there is no evidence of edema to any 
degree in either extremity, or of aching and fatigue in the 
leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or compressive 
hosiery.  In fact, the veteran's lower extremities have been 
consistently normal on examination.  

In addition to the medical evidence hereinabove, the Board 
has carefully considered the lay evidence presented by the 
veteran.  A layperson is certainly competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Further, a layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

However, the veteran has not presented any evidence that she 
experiences aching and fatigue in either leg after prolonged 
standing or walking, or that she needs to wear compressive 
hosiery.  Therefore, nothing in the veteran's statements that 
would serve to demonstrate entitlement to a higher rating 
under the applicable criteria.  

The Board accordingly finds that a compensable rating is not 
warranted for this disability.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 53-56 (1990).  


B.  Entitlement to Service Connection for Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records (SMR) show her blood 
pressure to be elevated with a reading of 134/100 in April 
1979.  During her separation physical examination in July 
1979 her blood pressure was measured as 98/62, and her heart 
was clinically evaluated as "normal."  

Presumptive service connection may be granted for 
hypertension that becomes manifest to a compensable degree 
within the first year after discharge from service, even if 
there is evidence of chronic hypertension during military 
service.  38 C.F.R. §§ 3.307, 3.309(a).  

During the first year after her discharge from service the 
veteran had blood pressure readings of 140/98 (November 1979) 
and 130/96 (December 1979).  Significantly, she is shown to 
have placed on medication for control of the elevated reading 
during 1979.  

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  See 38 
C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  

Accordingly, the evidence shows that the veteran was mildly 
hypertensive during her first year after her discharge from 
service.  Her mild hypertension would not have been 
compensable under VA rating criteria, which require diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more and requiring continuous 
medication to control.  See 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

As noted, the veteran's hypertension manifested itself 
(although not to a compensable degree) during the presumptive 
period.  Her hypertension has been shown to have been chronic 
ever since.  

The veteran had a VA medical examination in May 1981 during 
which her blood pressure was measured as 144/80, 140/90, and 
144/100.  The examiner diagnosed essential hypertension.  

The Riverview Medical Center treatment notes dated in July 
1992 record a history of malignant hypertension (also 
referred to as uncontrolled and accelerated hypertension).  
The veteran had a VA cardiac/vascular examination in October 
2002 in which the examiner recorded a blood pressure of 
140/90 and diagnosed hypertension.  

Based on the medical evidence, including that showing an 
elevated reading in service and the veteran being place on 
medication shortly thereafter, the Board finds that the 
currently demonstrated hypertension as likely as first was 
clinically manifested during her period of active service.  
By extending the benefit of the doubt to the veteran, service 
connection for hypertension is warranted.  

In arriving at this determination, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  As 
the evidence is at least in equipoise, that doctrine is for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert , 1 Vet. App. at 53-56.  


ORDER

A compensable rating for the service-connected idiopathic 
edema of the lower extremities is denied.  

Service connection for hypertension is granted.  


REMAND

In September 2005, the Board remanded the file for 
examination and medical opinion.  Specifically, the examiner 
was asked to offer an opinion as to whether the veteran had a 
current disability manifested by stroke residuals that is due 
to disease or injury in service or is caused or aggravated by 
her already service-connected disability.  

In compliance with the Board's September 2005 remand, the RO 
scheduled the veteran for VA examinations in April 2006 and 
in August 2006; the veteran cancelled the first examination 
citing transportation difficulties, and failed to report for 
the second examination apparently because her notice of the 
examination was not deliverable.  

In September 2006, because the veteran had not reported for 
examination, the RO submitted the file to a VA physician for 
review and opinion.  The reviewer stated an opinion that the 
veteran's lower left extremity swelling in service was not 
related to her hypertension or stroke residuals or her 
current medical problems.  

However, this does not answer the question asked by the 
Board; i.e., whether it is as likely as not that the veteran 
has a current disability manifested by stroke residuals that 
is due to disease or injury in service or is caused or 
aggravated by her already service-connected disability.  

Given the complexity of the veteran's claim, the Board 
requests that the RO make another attempt to contact the 
veteran and afford her an examination, by a physician, to 
determine whether the veteran's cerebrovascular symptoms were 
incurred in or aggravated by her military service.  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated in the Court's order, the RO should also give the 
veteran opportunity to present any additional information 
and/or evidence pertinent to the claim on appeal that is not 
already of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this additional matter is REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology of the claimed residuals of a 
stroke.    

The RO's letter should invite the veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  Regardless of whether the veteran 
responds, the RO should obtain all VA 
treatment records not already of record.  

4.  The veteran should be scheduled for 
VA examination by physician at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examining physician should issue an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater likelihood) that the veteran 
has current residual disability due to 
cerebrovascular accidents (CVAs) that 
were caused or aggravated by a service-
connected disability, including 
hypertension.  

All opinions and conclusions expressed 
by the examiner must be supported by a 
complete rationale in a typewritten 
report.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
for service connection for residuals of a 
stroke.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford her the appropriate time period 
for response.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until she is notified.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


